Duer, J.
Sitting as a judge in equity, I am satisfied that I have no power to continue this injunction. I do not believe that a court of equity has ever attempted to restrain the publication of the proceedings in a pending action at law, either upon the grounds set forth in this complaint, or upon any other; nor do I believe that had the jurisdiction ever been claimed, the courts of law would have submitted to its exercise. It would have been regarded and resisted as a manifest usurpation of power. It is the exclusive privilege of the court in which the action is pending to determine whether, for any reason, the publication of the proceedings ought to be forbidden, and where the prohibition is deemed to be necessary or proper, it can only be regularly made by an order in the cause. The case is not altered by the fact that the action is pending in this court, which is now a court of equity as well as of law, for the Code has certainly not enlarged the equitable jurisdiction, which it has given. It has given us no power to grant any other relief upon a complaint than the Court óf Chancery could have formerly granted upon a bill. If the plaintiff is entitled to the relief which he asks, he must seek it by a petition or motion in the action in which he is defendant. He has mistaken his remedy in filing this complaint.
The motion to continue the injunction is denied, and the injunction heretofore granted is dissolved.
(Oakley, C. J., concurred.)